IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES MICHAEL                      NOT FINAL UNTIL TIME EXPIRES TO
BARTON,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2041
v.

BANK OF AMERICA, N.A.
SUCCESSOR, MERGER TO
BAC HOME LOANS
SERVICING, LP,

      Appellee.

_____________________________/

Opinion filed February 9, 2015.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Charles Michael Barton, pro se, Appellant.

James Randolph Liebler, Tricia Julie Duthiers, and Joshua Robert Levine of
Liebler, Gonzalez & Portuondo, Miami; Tripp Scott of Tripp Scott, P.A., Fort
Lauderdale; and William Noriega, Clearwater, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.